UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 3/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. AIRGAS, INC. Meeting Date:AUG 29, 2011 Record Date:JUL 01, 2011 Meeting Type:ANNUAL Ticker:ARG Security ID:009363102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter McCausland Management For Did Not Vote 1.2 Elect Director Lee M. Thomas Management For Did Not Vote 1.3 Elect Director John C. van Roden, Jr. Management For Did Not Vote 1.4 Elect Director Ellen C. Wolf Management For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Advisory Vote on Say on Pay Frequency Management One Year Did Not Vote ALLEGHANY CORPORATION Meeting Date:APR 27, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John G. Foos Management For For 2 Elect Director William K. Lavin Management For For 3 Elect Director Phillip M. Martineau Management For For 4 Elect Director Raymond L. M. Wong Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 25, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1a Receive Special Board Report Management None None A1b Receive Special Auditor Report Management None None A1c Eliminate Preemptive Rights Re: Issuance of Warrants Management For For A1d Approve Issuance of 215,000 Warrants Management For For A1e Renew Authorization to Increase Share Capital within the Framework of Authorized Capital Re: Issuance of Warrants as Proposed under Item A1d Management For For A1f Approve Deviation from Belgian Company Law Provision Re: Grant of Warrants to Non-Executive Directors Management For For A1g Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For B1 Receive Directors' Reports (Non-Voting) Management None None B2 Receive Auditors' Reports (Non-Voting) Management None None B3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.20 per Share Management For For B5 Approve Discharge of Directors Management For For B6 Approve Discharge of Auditors Management For For B7 Receive Information on Resignation of Peter Harf as Director Management None None B8a Approve Remuneration Report Management For Against B8b Approve Omnibus Stock Plan Management For Against B9 Approve Change-of-Control Clause Re : Updated EMTN Program Management For For C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Re-elect Mary Francis as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Re-elect Tony Rice as Director Management For For 9 Elect Ian Tyler as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Final Dividend Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve 2011 Performance Share Plan Management For For 18 Approve 2011 Employee Share Ownership Trust Management For For CEPHALON, INC. Meeting Date:JUL 14, 2011 Record Date:JUN 10, 2011 Meeting Type:SPECIAL Ticker:CEPH Security ID:156708109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For COCA-COLA ENTERPRISES, INC. Meeting Date:APR 24, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Garry Watts Management For For 1.10 Elect Director Curtis R. Welling Management For For 1.11 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For CONSTELLATION ENERGY GROUP, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:SPECIAL Ticker:CEG Security ID:210371100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director C. David Brown, II Management For For 2 Elect Director David W. Dorman Management For For 3 Elect Director Anne M. Finucane Management For For 4 Elect Director Kristen Gibney Williams Management For For 5 Elect Director Marian L. Heard Management For For 6 Elect Director Larry J. Merlo Management For For 7 Elect Director Jean-Pierre Millon Management For For 8 Elect Director C.A. Lance Piccolo Management For For 9 Elect Director Richard J. Swift Management For For 10 Elect Director Tony L. White Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Provide Right to Act by Written Consent Management For For 14 Report on Political Contributions Shareholder Against Against DEEPOCEAN GROUP HOLDING AS Meeting Date:FEB 03, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Elect Jo Curin as Director Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:FEB 17, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Amend Articles Re: Change Accounting Principles From NGAAP to US GAAP Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Richard Berliand to the Supervisory Board Management For For 5b Elect Joachim Faber to the Supervisory Board Management For For 5c Elect Karl-Heinz Floether to the Supervisory Board Management For For 5d Elect Richard Hayden to the Supervisory Board Management For For 5e Elect Craig Heimark to the Supervisory Board Management For For 5f Elect David Krell to the Supervisory Board Management For For 5g Elect Monica Maechler to the Supervisory Board Management For For 5h Elect Friedrich Merz to the Supervisory Board Management For For 5i Elect Thomas Neisse to the Supervisory Board Management For For 5j Elect Heinz-Joachim Neubuerger to the Supervisory Board Management For For 5k Elect Gerhard Roggemann to the Supervisory Board Management For For 5l Elect Erhard Schipporeit to the Supervisory Board Management For For 6 Approve Creation of EUR 6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Amend Articles Re: Eliminate Variable Supervisory Board Remuneration Component Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For EL PASO CORPORATION Meeting Date:MAR 09, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:EP Security ID:28336L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against GOODRICH CORPORATION Meeting Date:MAR 13, 2012 Record Date:FEB 06, 2012 Meeting Type:SPECIAL Ticker:GR Security ID:382388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Miller Management For For 1.2 Elect Director C. Michael Petters Management For For 1.3 Elect Director Karl M. von der Heyden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Approve Bundled Compensation Plans Management For For ING GROEP NV Meeting Date:MAY 14, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:INGVF Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2A Receive Report of Management Board (Non-Voting) Management None None 2B Receive Report of Supervisory Board (Non-Voting) Management None None 2C Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5A Discussion on Company's Corporate Governance Structure Management None None 5B Amend Articles Re: Legislative Changes Management For For 6 Receive Announcements on Sustainability Management None None 7A Approve Discharge of Management Board Management For For 7B Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst and Young as Auditors Management For For 9 Elect Wilfred Nagel to Executive Board Management For For 10A Reelect Aman Mehta to Supervisory Board Management For Against 10B Elect Jan Holsboer to Supervisory Board Management For For 10C Elect Yvonne van Rooy to Supervisory Board Management For For 10D Elect Robert Reibestein to Supervisory Board Management For For 11A Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For Against 11B Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12A Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12B Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None KGEN POWER CORP. Meeting Date:DEC 15, 2011 Record Date:NOV 04, 2011 Meeting Type:ANNUAL Ticker:KGENY Security ID:49373X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel T. Hudson Management For For 2 Elect Director Gerald J. Stalun Management For For 3 Elect Director Thomas B. White Management For For 4 Ratify Auditors Management For For KOHL'S CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter Boneparth Management For For 2 Elect Director Steven A. Burd Management For For 3 Elect Director John F. Herma Management For For 4 Elect Director Dale E. Jones Management For For 5 Elect Director William S. Kellogg Management For For 6 Elect Director Kevin Mansell Management For For 7 Elect Director John E. Schlifske Management For For 8 Elect Director Frank V. Sica Management For For 9 Elect Director Peter M. Sommerhauser Management For For 10 Elect Director Stephanie A. Streeter Management For For 11 Elect Director Nina G. Vaca Management For For 12 Elect Director Stephen E. Watson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Adopt Policy on Ending Use of Animal Fur in Products Shareholder Against Against 16 Adopt Policy on Succession Planning Shareholder Against Against 17 Stock Retention/Holding Period Shareholder Against Against KOREA EXCHANGE BANK Meeting Date:MAR 13, 2012 Record Date:FEB 15, 2012 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Incorporation Management For Against 2 Approve Stock Option Previously Granted by Board Management For For 3 Elect Two Inside Directors and Seven Outside Directors (Bundled) Management For For 4 Elect Three Members of Audit Committee Management For For KOREA EXCHANGE BANK Meeting Date:MAR 29, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LORILLARD, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Almon Management For For 1.2 Elect Director Kit D. Dietz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder None For 6 Report on Political Contributions Shareholder Against Against MARATHON OIL CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gregory H. Boyce Management For For 2 Elect Director Pierre Brondeau Management For For 3 Elect Director Clarence P. Cazalot, Jr. Management For For 4 Elect Director Linda Z. Cook Management For For 5 Elect Director Shirley Ann Jackson Management For For 6 Elect Director Philip Lader Management For For 7 Elect Director Michael E. J. Phelps Management For For 8 Elect Director Dennis H. Reilley Management For For 9 Ratify Auditors Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Omnibus Stock Plan Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Donna A. James Management For For 1.3 Elect Director Charles R. Lee Management For For 1.4 Elect Director Seth E. Schofield Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MEDCO HEALTH SOLUTIONS, INC. Meeting Date:DEC 21, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:MHS Security ID:58405U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For MOTOROLA MOBILITY HOLDINGS, INC. Meeting Date:NOV 17, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:MMI Security ID:620097105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against NALCO HOLDING COMPANY Meeting Date:NOV 30, 2011 Record Date:OCT 11, 2011 Meeting Type:SPECIAL Ticker:NLC Security ID:62985Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For NYSE EURONEXT Meeting Date:JUL 07, 2011 Record Date:MAY 09, 2011 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Reduce Supermajority Vote Requirement to Amend Articles and Approve Certain Transactions Management For For 3 Reduce Supermajority Vote Requirement to Elect Directors in Certain Circumstances and Remove Directors Management For For 4 Approve Appointment of Directors for Initial Term Expiring at the AGM in 2015 Management For For 5 Adjourn Meeting Management For For NYSE EURONEXT Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andre Bergen Management For For 2 Elect Director Ellyn L. Brown Management For For 3 Elect Director Marshall N. Carter Management For For 4 Elect Director Dominique Cerutti Management For For 5 Elect Director Patricia M. Cloherty Management For For 6 Elect Director George Cox Management For For 7 Elect Director Sylvain Hefes Management For For 8 Elect Director Jan-Michiel Hessels Management For For 9 Elect Director Duncan M. McFarland Management For For 10 Elect Director James J. McNulty Management For For 11 Elect Director Duncan L. Niederauer Management For For 12 Elect Director Ricardo Salgado Management For For 13 Elect Director Robert G. Scott Management For For 14 Elect Director Jackson P. Tai Management For For 15 Elect Director Rijnhard van Tets Management For For 16 Elect Director Brian Williamson Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Call Special Meetings Shareholder Against For RHOEN-KLINIKUM AG Meeting Date:JUN 13, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RHK Security ID:D6530N119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3.1 Approve Discharge of Management Board Member Wolfgang Pfoehler for Fiscal 2011 Management For For 3.2 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2011 Management For For 3.3 Approve Discharge of Management Board Member Erik Hamann for Fiscal 2011 Management For For 3.4 Approve Discharge of Management Board Member Wolfgang Kunz for Fiscal 2011 Management For For 3.5 Approve Discharge of Management Board Member Martin Menger for Fiscal 2011 Management For For 3.6 Approve Discharge of Management Board Member Irmgard Stipplerfor Fiscal 2011 Management For For 3.7 Approve Discharge of Management Board Member Christoph Straub for Fiscal 2011 Management For For 4.1 Approve Discharge of Supervisory Board Member Eugen Muench for Fiscal 2011 Management For For 4.2 Approve Discharge of Supervisory Board Member Joachim Lueddeckefor Fiscal 2011 Management For For 4.3 Approve Discharge of Supervisory Board Member Wolfgang Muendel for Fiscal 2011 Management For For 4.4 Approve Discharge of Supervisory Board Member Peter Berghoefer for Fiscal 2011 Management For For 4.5 Approve Discharge of Supervisory Board Member Bettina Boettcher for Fiscal 2011 Management For For 4.6 Approve Discharge of Supervisory Board Member Sylvia Buehler for Fiscal 2011 Management For For 4.7 Approve Discharge of Supervisory Board Member Helmut Buehner for Fiscal 2011 Management For For 4.8 Approve Discharge of Supervisory Board Member Gerhard Ehninger for Fiscal 2011 Management For For 4.9 Approve Discharge of Supervisory Board Member Stefan Haertel for Fiscal 2011 Management For For 4.10 Approve Discharge of Supervisory Board Member Caspar von Hauenschild for Fiscal 2011 Management For For 4.11 Approve Discharge of Supervisory Board Member Detlef Klimpe for Fiscal 2011 Management For For 4.12 Approve Discharge of Supervisory Board Member Karl Lauterbach for Fiscal 2011 Management For For 4.13 Approve Discharge of Supervisory Board Member Michael Mendel for Fiscal 2011 Management For For 4.14 Approve Discharge of Supervisory Board Member Ruediger Merz for Fiscal 2011 Management For For 4.15 Approve Discharge of Supervisory Board Member Brigitte Mohn for Fiscal 2011 Management For For 4.16 Approve Discharge of Supervisory Board Member Annett Mueller for Fiscal 2011 Management For For 4.17 Approve Discharge of Supervisory Board Member Jens-Peter Neumann for Fiscal 2011 Management For For 4.18 Approve Discharge of Supervisory Board Member Werner Prange for Fiscal 2011 Management For For 4.19 Approve Discharge of Supervisory Board Member Jan Schmitt for Fiscal 2011 Management For For 4.20 Approve Discharge of Supervisory Board Member Georg Schulze-Ziehaus for Fiscal 2011 Management For For 4.21 Approve Discharge of Supervisory Board Member Rudolf Schwab for Fiscal 2011 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2012 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For SPANSION INC. Meeting Date:MAY 11, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CODE Security ID:84649R200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hans Geyer Management For For 1.2 Elect Director Clifton Thomas Weatherford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TEMPLE-INLAND INC. Meeting Date:DEC 07, 2011 Record Date:OCT 14, 2011 Meeting Type:SPECIAL Ticker:TIN Security ID:879868107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For THYSSENKRUPP AG Meeting Date:JAN 20, 2012 Record Date:DEC 29, 2011 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2010/2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management For For 5 Approve Creation of EUR 500 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Against 6 Ratify KPMG AG as Auditors for Fiscal 2011/2012 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against Against TNT EXPRESS NV Meeting Date:APR 11, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Presentation by Marie-Christine Lombard, CEO Management None None 3 Receive Report of Management Board and Supervisory Board Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Adopt Financial Statements and Statutory Reports Management For For 6a Receive Explanation on Company's Reserves and Dividend Policy Management None None 6b Approve Dividends of EUR 0,044 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Approve Amended Remuneration Policy for Management Board Members Management For For 9b Approve Remuneration of Supervisory Board Management For Against 10a Elect M. Smits to Supervisory Board Management For For 10b Elect S. van Keulen to Supervisory Board Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Amend Articles Re: Appointment and Dismissal of Members of Management and Supervisory Boards Management For For 13 Allow Questions Management None None 14 Close Meeting Management None None TRANSATLANTIC HOLDINGS, INC. Meeting Date:FEB 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:TRH Security ID:893521104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For VITERRA INC. Meeting Date:MAY 29, 2012 Record Date:APR 23, 2012 Meeting Type:SPECIAL Ticker:VT Security ID:92849T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by 8115222 Canada Inc., a Wholly-Owned Subsidiary of Glencore International PLC Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For For 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Recovery Fund By (Signature and Title)*/s/ LAURA F.
